04/28/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

               STATE OF TENNESSEE v. CORTEZ BENNETT

               Appeal from the Criminal Court for Davidson County
                      No. 99-D-2341     Steve Dozier, Judge
                    ___________________________________

                          No. M2019-01034-CCA-R3-CD
                      ___________________________________


The Appellant, Cortez Bennett, is appealing the trial court’s denial of his motion to
correct an illegal sentence. The State has filed a motion asking this Court to affirm
pursuant to Court of Criminal Appeals Rule 20. Said motion is hereby granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

THOMAS T. WOODALL, J., delivered the opinion of the Court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ. joined.

Cortez Bennett, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior
Assistant Attorney General, for the Appellee, State of Tennessee.

                            MEMORANDUM OPINION

       In 2001, the Appellant and his co-defendant, Andre Mays, were convicted of first
degree murder, attempted first degree murder, and two counts of especially aggravated
robbery. The Appellant received an effective life sentence plus fifty years. This Court
affirmed the convictions and sentences on direct appeal. State v. Andre Mays and Cortez
Bennett, No. M2001-02151-CCA-R3-CD, 2002 WL 31385939 (Tenn. Crim. App. Oct.
22, 2002). The Appellant was unsuccessful in his subsequent pursuit of post-conviction
relief. Cortez Bennett v. State, No. M2004-02640-CCA-R3-PC, 2005 WL 2546929
(Tenn. Crim. App. Oct. 11, 2005); see also Cortez Bennett v. State, M2013-01269-CCA-
R3-PC Tenn. Crim. App. Aug. 12, 2013) (Order) (dismissing application for permission
to appeal denial of motion to reopen post-conviction petition).      In March 2019, the
Appellant filed a motion to correct an illegal sentence. Tenn. R. Crim. P. 36.1. He also
filed a “Written Notice” in which he purported to submit certified questions of law
pursuant to Supreme Court Rule 23. The trial court summarily denied relief. The
Appellant now appeals. In response to the filing of the record on appeal and the
Appellant’s brief, the State has filed a motion to affirm the ruling of the trial court
pursuant to Rule 20. For the reasons stated below, said motion is hereby granted.

       Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence
at any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n illegal
sentence is one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court has
interpreted the meaning of “illegal sentence” as defined in Rule 36.1 and concluded that
the definition “is coextensive, and not broader than, the definition of the term in the
habeas corpus context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). That
court then reviewed the three categories of sentencing errors: clerical errors (those
arising from a clerical mistake in the judgment sheet), appealable errors (those for which
the Sentencing Act specifically provides a right of direct appeal) and fatal errors (those so
profound as to render a sentence illegal and void). Id. Commenting on appealable errors,
the court stated that those “generally involve attacks on the correctness of the
methodology by which a trial court imposed sentence.” Id. In contrast, fatal errors
include “sentences imposed pursuant to an inapplicable statutory scheme, sentences
designating release eligibility dates where early release is statutorily prohibited, sentences
that are ordered to be served concurrently where statutorily required to be served
consecutively, and sentences not authorized by any statute for the offenses.” Id. The
court held that only fatal errors render sentences illegal. Id. A trial court may summarily
dismiss a Rule 36.1 motion if it does not state a colorable claim for relief. Tenn. R. Crim.
P. 36.1(b)(2).

       As the State correctly notes, the Appellant received a statutorily authorized
sentence of life imprisonment for his first degree murder conviction. Tenn. Code Ann. §
39-13-202(c). And although the Appellant does not specifically challenge the sentences
he received for the other three Class A felony offenses, as this Court held on direct appeal
those sentences were authorized by the applicable statutory scheme. Bennett, 2002 WL
31385939 at *7 (citing Tenn. Code Ann. § 40-35-112(a)(1)). The trial court thus
properly ruled the Appellant’s sentences are legal. Despite the title of the motion he filed
in the trial court, “Writ of Mandamus Rule/[36.1] Motion to Correct an Illegal
Sentence/State Habeas Corpus and/or Post-Conviction Relief,” the Appellant does not
advance any particular argument for relief on appeal under the provisions of either the
habeas corpus or post-conviction statutes. As to the Appellant’s reliance upon Rule 23,
that rule has absolutely no application to the matter at hand. Tenn. Sup. Ct. R. 23
(governing certification of questions of law by a federal court).



                                            -2-
        In light of the discussion above, we conclude the Appellant’s sentences are not
illegal under the terms of Rule 36.1. Accordingly, the trial court did not err in denying
relief to the Appellant. The ruling of the trial court is therefore affirmed pursuant to
Court of Criminal Appeals Rule 20.


                                                      Judge Thomas T. Woodall




                                          -3-